DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.   

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

2.	The Amendment filed June 03, 2022 has been entered.   Claims 1-20 are pending in the application.   


Claim Rejections - 35 USC § 103


3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

4.	Claims 1-10, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashizume et al. U.S. Patent Application Publication 20060216469 (hereinafter, “Hashizume”, previously cited) in view of Riess et al. U.S. Patent 6523476 (hereinafter, “Riess”).

	Regarding claim 1, Hashizume teaches a fabric case for an electronic device (fabricating a casing part of a portable electronic device, see preamble Claim 18 of Hashizume; casing body 1, Fig. 1, par [0062]; cellular phone, Fig. 5, par [0071], see Hashizume), comprising: 
		a planar rear wall (see flat surface of portion of casing body 1, Fig. 1, par [0062], see Hashizume) formed from a first set of fibers (see a set of fibers running up-down direction of carbon fiber cloth 11 in Fig. 2(a);  referring to FIG. 2(a), a laminate sheet 14 composed of a carbon fiber cloth 11 sandwiched between thermoplastic resin sheets 12, 13 is prepared as a typical example of a two-dimensional reinforcing core material, par [0064]; see two-dimensional reinforcing core material preform 17, as shown in FIG. 2(d), par [0066]; see also the preform 17, Fig. 3(a); see Hashizume.  It is noted that the material of flat surface of portion of casing body 1 also being a two-dimensional reinforcing core material); 
		sidewalls (see sidewall of casing body 1, Fig. 1, par [0062], see Hashizume) formed from a second set of fibers (see a set of fibers running left-right direction of carbon fiber cloth 11 in Fig. 2(a); see primary injection molded article 35 by injecting resin surface layer 18; a primary injection molded article 35 is thus obtained  (not shown in FIG. 2 and FIG. 3(a); see FIG. 3(b), par [0067], see Hashizume); and 
		curved corners (see curved corners of casing body 1, Fig. 1, see Hashizume) between the sidewalls (see sidewall of casing body 1, Fig. 1) that are formed from a third set of fibers (see carbon fiber cloth 11 that including both up-down direction and left-right direction in Fig. 2(a)) wherein the sidewalls and the curved corners have C-shaped profiles (see secondary injection molding is also carried out on the outer surface of the primary injection molded article 35, according to the invention, secondary injection molding is also carried out on the outer surface of the primary injection molded article 35. This is because by covering the entirety instead of only one side of the two-dimensional reinforcing core material, it is possible to obtain a product with a reinforced structure wherein the two-dimensional reinforcing core material is embedded in the interior of a conventional injection molded article, see FIG. 3(b), par [0068], see Hashizume.  See a curved portion of casing body 1, Fig. 1, which having more layer than another portion, see also curved corner of cellular phone, Fig. 5, par [0071], see Hashizume). 
	However, Hashizume does not explicitly disclose wherein a spacing between the third set of fibers is non-uniform across each of the curved corners.
	Riess teaches ammunition with a shell whose wall consists of combustible or consumable wound body (see Title) in which the view of the wound package 1 shows that the angles of intersection 6 over its length are of variable magnitude. The filaments 3 have been wound with variable pitches (see variable spacing between the filaments). If the filaments 3 are wound with a small pitch they intersect with an acute angle of intersection 6a or 6b (see spacing between the filaments in region 8, Fig, 1, col. 5, lines 8-19, see Riess). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated teaching of ammunition with a shell whose wall consists of combustible or consumable wound body taught by Riess with the fabric case of Hashizume such that to obtain wherein a spacing between the third set of fibers is non-uniform across each of the curved corners as claimed in order to provide a particularly high strength of a layer of the wound package is obtained when the filaments are interwoven with one another, at least within a double layer, as suggested by. Riess in column 3, lines 21-23.
	 
	Regarding claim 2, Hashizume in view Riess teaches the fabric case defined in claim 1.  Hashizume in view of Riess, as modified, further teaches wherein the first, second, and third sets of fibers comprise knit fibers (Fiber materials which are constructed in the form of woven or knitted fabrics, par [0037], see Hashizume). 
 
	Regarding claim 3, Hashizume in view of Riess teaches the fabric case defined in claim 1.  However, Hashizume in view of Riess does not explicitly disclose wherein a density of the third set of fibers is less than a density of the first set of fibers. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing wherein a density of the third set of fibers is less than a density of the first set of fibers would have recognized and would have been obvious to try to modify the fabric case taught by Hashizume in view of Riess such that to obtain wherein a density of the third set of fibers is less than a density of the first set of fibers as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein a density of the third set of fibers is more than a density of the first set of fibers, wherein a density of the third set of fibers is equal a density of the first set of fibers; wherein a density of the third set of fibers is less than a density of the first set of fibers) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order to obtain one filament can be wound alone, or several filaments running in parallel with a slight spacing from one another can be wound to form a wound package, as suggested by Riess in column 2, lines 16-18.
 
	Regarding claim 4, Hashizume in view of Riess teaches the fabric case defined in claim 3.  Hashizume in view of Riess, as modified, further teaches wherein the electronic device has a front face with a display (see front face and display area in Fig. 5 of Hashizume) and has a rear face (casing body 1, Fig. 1, par [0062], see Hashizume) and wherein the sidewalls are configured to extend along four respective edges of the display (see connections of four sidewalls and display in Fig. 5, par [0071] of Hashizume). 
 
	Regarding claim 5, Hashizume in view of Riess teaches the fabric case defined in claim 4.  Hashizume in view of Riess as modified, further teaches wherein the planar rear wall covers the rear face of the electronic device (see casing body 1, Fig. 1, par [0062], see Hashizume). 
 
	Regarding claim 6, Hashizume in view of Riess teaches the fabric case defined in claim 4.  Hashizume in view of Riess as modified, further teaches wherein the electronic device (cellular phone, Fig. 5, par [0071], see Hashizume) has compound curves (see curves of curved corners of casing body 1, Fig. 1, see Hashizume) and wherein the curved corners of the fabric case conform to the compound curves of the electronic device (curved corners of casing body 1, Fig. 1, see also curved corners of cellular phone, Fig. 5, par [0071], see Hashizume). 
 
	Regarding claim 7, Hashizume in view of Riess teaches the fabric case defined in claim 4.  Hashizume in view of Riess, as modified, further teaches wherein the electronic device has curved sidewalls (see four sidewalls of casing body 1, Fig. 1, and Fig. 2(d), par [0066], see Hashizume) and wherein the sidewalls of the fabric case conform to the curved sidewalls of the electronic device (four curved sidewalls of casing body 1, Fig. 1, see also curved sidewalls of cellular phone, Fig. 5, par [0071], see Hashizume). 
 
	Regarding claim 8, Hashizume in view of Riess teaches the fabric case defined in claim 1.  Hashizume in view of Riess, as modified, further teaches further comprising first (see a set of fibers running up-down direction of carbon fiber cloth 11 in Fig. 2(a)) and second fabric layers (see a set of fibers running left-right direction of carbon fiber cloth 11 in Fig. 2(a)) that form at least part of the curved corners (see Figs. 1, 2(d), par [0066], see Hashizume). 
 
	Regarding claim 9, Hashizume in view of Riess teaches the fabric case defined in claim 8.  Hashizume in view of Riess, as modified, further teaches wherein the first fabric layer has gaps in the curved corners (see gaps in set of fibers running up-down direction of carbon fiber cloth 11 in Fig. 2(a), see Hashizume).
 
	Regarding claim 10, Hashizume in view of Riess teaches the fabric case defined in claim 9.  Hashizume in view of Riess, as modified, further teaches wherein the second fabric layer covers the gaps (see gaps in set of fibers running left-right direction of carbon fiber cloth 11 in Fig. 2(a), see Hashizume). 

	Regarding claim 16, Hashizume teaches a fabric case for an electronic device (fabricating a casing part of a portable electronic device, see preamble Claim 18 of Hashizume; casing body 1, Fig. 1, par [0062]; cellular phone, Fig. 5, par [0071], see Hashizume), comprising: 
		a rear wall (see flat surface of portion of casing body 1, Fig. 1, par [0062], see Hashizume) formed from first fibers (see a set of fibers running up-down direction of carbon fiber cloth 11 in Fig. 2(a), par [0062], see Hashizume); 
		sidewalls extending from the rear wall (see four sidewalls and see flat surface portion of casing body 1, Fig. 1 par [0062], and Fig. 2(d), par [0066], cellular phone, Fig. 5, par [0071], see Hashizume); and 
		curved corners (see curves of curved corners of casing body 1, Fig. 1, par [0062]; see also curves of curved corners in Fig. 2(d) par [0066], cellular phone, Fig. 5, par [0071], see Hashizume) formed from second fibers (see a set of fibers running left-right direction of carbon fiber cloth 11 in Fig. 2(a), par [0064], and Fig. 2(d), par [0066] see Hashizume). 
	 However, Hashizume does not explicitly disclose wherein a spacing between the second fibers is greater than a spacing between the first fibers. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing a spacing between the second fibers is greater than a spacing between the first fibers would have recognized and would have been obvious to try to modify the fabric case taught by Hashizume such that to obtain a spacing between the second fibers is greater than a spacing between the first fibers as claimed since there are a finite number of identified, predictable potential solutions (i.e., a spacing between the second fibers is smaller than a spacing between the first fibers, a spacing between the second fibers is equal a spacing between the first fibers; a spacing between the second fibers is greater than a spacing between the first fibers) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of improving the tensile strength, shear strength and impact resistance of resin molded articles, as suggested by Hashizume in paragraph [0058].
	However, Hashizume does not explicitly disclose wherein the spacing between the second fibers is varied across each of the curved corners.
	Riess teaches ammunition with a shell whose wall consists of combustible or consumable wound body (see Title) in which the view of the wound package 1 shows that the angles of intersection 6 over its length are of variable magnitude. The filaments 3 have been wound with variable pitches (i.e., spacing id varied). If the filaments 3 are wound with a small pitch they intersect with an acute angle of intersection 6a or 6b (see spacing between the fibers in Fig, 1, col. 5, lines 8-13, see Riess). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated teaching of ammunition with a shell whose wall consists of combustible or consumable wound body taught by Riess with the fabric case of Hashizume such that to obtain wherein the spacing between the second fibers is varied across each of the curved corners as claimed in order to provide a particularly high strength of a layer of the wound package is obtained when the filaments are interwoven with one another, at least within a double layer, as suggested by. Riess in column 3, lines 21-23.

	Regarding claim 17, Hashizume in view of Riess teaches the fabric case defined in claim 16.   Hashizume in view of Riess, as modified, teaches wherein the first fibers and the second fibers comprise knit fibers (Fiber materials which are constructed in the form of woven or knitted fabrics, par [0037], see Hashizume). 
 
	Regarding claim 18,  Hashizume in view of Riess teaches the fabric case defined in claim 16.   Hashizume in view of Riess, as modified, teaches wherein the electronic device (cellular phone, Fig. 5, par [0071], see Hashizume) has compound curves (see curves of curved corners of casing body 1, Fig. 1, see Hashizume) and wherein the curved corners conform to the compound curve (curved corner of casing body 1, Fig. 1, see also curved corner of cellular phone, Fig. 5, par [0071], see Hashizume). 
 
	Regarding claim 19,  Hashizume in view of Riess teaches the fabric case defined in claim 16.   Hashizume in view of Riess, as modified, teaches wherein the sidewalls have C-shaped profiles  (see curved corners of four sidewalls of casing body 1, Fig. 1, par [0062]; see also Fig. 2(b), par [0065], see curved corners of four sidewalls core material preform 17, Fig. 2(d), par [0066], see Hashizume).
 
	Regarding claim 20, Hashizume in view of Riess teaches the fabric case defined in claim 19.  Hashizume in view of Riess, as modified, teaches wherein the electronic device comprises curved sidewalls (see four sidewalls of casing body 1, Fig. 1, par [0062], and Fig. 2(d), par [0066]; see also curved sidewalls of cellular phone, Fig. 5, par [0071], see Hashizume) and wherein the sidewalls of the fabric case conform to the curved sidewalls (see four curved sidewalls of casing body 1, Fig. 1, par [0062] see Hashizume).

5.	Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashizume et al. U.S. Patent Application Publication 20060216469 (hereinafter, “Hashizume”, previously cited) in view of Tsutsui et al. U.S. Patent 6617023 (hereinafter, “Tsutsui”).

	Regarding claim 11, Hashizume teaches a fabric case for an electronic device (fabricating a casing part of a portable electronic device, see preamble Claim 18 of Hashizume; casing body 1, Fig. 1, par [0062]; cellular phone, Fig. 5, par [0071], see Hashizume), comprising: 
		a rear wall (see flat surface of portion of casing body 1, Fig. 1, par [0062], see Hashizume); 
		four sidewalls coupled to the rear wall (see four sidewalls of casing body 1, Fig. 1, par [0062], and Fig. 2(d), par [0066]), wherein the rear wall and the four sidewalls surround a cavity that receives the electronic device (see area between flat surface portion and four sidewalls of casing body 1, Fig. 1, par [0062]; see also cellular phone, Fig. 5, par [0071], see Hashizume); and 
		four corners interspersed with the four sidewalls (see four corners and four sidewalls of casing body 1, Fig. 1, par [0062], see Hashizume), wherein each corner of the four corners compound curve of the electronic device (see four corners and four sidewalls of casing body 1, Fig. 1, par [0062], see also cellular phone, Fig. 5, par [0071], see Hashizume). 
	However, Hashizume does not explicitly disclose wherein each corner of the four corners to conform to a respective compound curve of the electronic device being wherein each corner of the four corners has a set of gaps that allows the corner to conform to a respective compound curve of the electronic device.
	Tsutsui teaches splittable multi-component fiber, method for producing it, and fibrous article comprising it (see Title) in which The splittable multi-component fiber of the second aspect of the invention comprises at least two thermoplastic resin components, for example, as in FIG. 7. In the cross section of the fiber as illustrated, the constituent components are alternately aligned to be adjacent to each other, i.e., set of gaps, in the direction of the fiber axis, and the cross section of the fiber has a bent, curved or flattened profile. The ratio of the major axis, L, of the cross section of the fiber to the minor axis, W, thereof, L/W falls between 3 and 20. The major axis, L, referred to herein is in the direction in which the constituent components are alternately aligned to be adjacent to each other, and this indicates the length of the longest part of the cross-section profile of the fiber (see FIG. 7, col. 17, lines 18-32, see Tsutsui); see also C-shaped profile in Fig. 7 (col. 18, lines 17-20, see Tsutsui) and non-conjugated part 2b’’’ (i.e., gap) in Fig. 3 (col. 8, lines 41-43, see Tsutsui).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated teaching of splittable multi-component fiber, method for producing it, and fibrous article comprising it taught by Tsutsui with the fabric case of Hashizume such that to obtain wherein each corner of the four corners to conform to a respective compound curve of the electronic device being wherein each corner of the four corners has a set of gaps that allows the corner to conform to a respective compound curve of the electronic device as claimed for purpose of improving the workability of the fibers into fibrous articles and for leveling the fibers as suggested by Tsutsui in column 13, lines 29-31.

	Regarding claim 12, Hashizume in view of Tsutsui teaches the fabric case defined in claim 11.  Hashizume in view of Tsutsui, as modified teaches wherein the rear wall (see flat surface of portion of casing body 1, Fig. 1, par [0062], see Hashizume) is formed from first fibers (see a set of fibers running up-down direction of carbon fiber cloth 11 in Fig. 2(a), par [0064], see Hashizume) and the four corners (see four corners and four sidewalls of casing body 1, Fig. 1, par [0062], see Hashizume) are formed from second fibers (see a set of fibers running left-right direction of carbon fiber cloth 11 in Fig. 2(a), par [0064], and Fig. 2(d), par [0066] see Hashizume). 

	Regarding claim 13, Hashizume in view of Tsutsui teaches the fabric case defined in claim 12.  
 	 However, Hashizume in view of Tsutsui does not explicitly disclose wherein a spacing between the second fibers is greater than a spacing between the first fibers. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing a spacing between the second fibers is greater than a spacing between the first fibers would have recognized and would have been obvious to try to modify the fabric case taught by Hashizume in view of Tsutsui such that to obtain a spacing between the second fibers is greater than a spacing between the first fibers as claimed since there are a finite number of identified, predictable potential solutions (i.e., a spacing between the second fibers is smaller than a spacing between the first fibers, a spacing between the second fibers is equal a spacing between the first fibers; a spacing between the second fibers is greater than a spacing between the first fibers) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of improving the tensile strength, shear strength and impact resistance of resin molded articles, as suggested by Hashizume in paragraph [0058].

	Regarding claim 14, Hashizume in view of Tsutsui teaches the fabric defined in claim 13.  Hashizume in view of Tsutsui, as modified, further teaches wherein the first fibers comprise knit fibers (Fiber materials which are constructed in the form of woven or knitted fabrics, par [0037], see Hashizume). 
 
	Regarding claim 15, Hashizume in view of Tsutsui teaches the fabric defined in claim 14.  Hashizume in view of Tsutsui, as modified, further teaches wherein the four sidewalls have C-shaped profiles (see curved corners of four sidewalls of casing body 1, Fig. 1, par [0062]; see also Fig. 2(b), par [0065], see curved corners of four sidewalls core material preform 17, Fig. 2(d), par [0066], see Hashizume). 

Response to Arguments

6.	Applicant's arguments filed June 03, 2022 have been fully considered but they are not persuasive. 

7.	Applicant asserts on pages 8 last paragraph through page 10, regarding claim 1:
	First of all, Riess is deficient because Riess 
continuously varies the pitch of the fibers across the entire bullet shell, which is not equivalent to non-uniform spacing at the corners of a fabric case for an electronic device. There is no teaching to apply the variable pitch spacing of Riess to the corners of Hashizume.
	Second, Riess does not qualify as prior art because Riess is not analogous art. MPEP §2141.01(a) states "[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. §103, the reference must be analogous art to the claimed invention [...] a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)."
	Riess is directed to a bullet shell for large-caliber ammunition. In contrast, applicant's claim 1 is directed to a fabric case for an electronic device. Riess therefore does not satisfy the "same field of endeavor" criteria.
	In regards to the "reasonably pertinent" criteria, MPEP §2141.01(A) (I) states "In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem [...] In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification."
	In the present case, a problem faced by the inventor is how to "conform to complex non-planar shapes" such as "compound curve housing shapes (e.g., corners 62 of FIG. 9)," (page 16, lines 23-30 of applicant's specification). In contrast, Riess discloses that "the object of the present invention is to present ammunition having a combustible or consumable wound body, the filaments of the windings being deposited optimally over the length of the wound body in a manner that is matched to the variable possible loadings and to the desired burn-up behaviour," (col. 1, lines 36-41). Riess does not consider the problem of conforming fabric to electronic device housing shapes, let alone compound curve housing shapes, and therefore would not "logically [] have commended itself to an inventor's attention in considering" applicant's problem.
	In view of the foregoing, applicant respectfully 
submits that the Riess reference does not qualify as prior art under 35 U.S.C. §103 because it is not analogous to the invention of claim 1.
	

	Examiner respectfully disagrees since varying the pitch also varying spacing between the filaments; and a curved shape of the shell is also considered as a corner (see spacing between the filaments in region 8, Fig, 1, col. 5, lines 8-19, see Riess).  Furthermore, although a problem faced by the inventor is how to "conform to complex non-planar shapes" such as "compound curve housing shapes (e.g., corners 62 of FIG. 9)," (page 16, lines 23-30 of applicant's specification); however, the claimed invention also desired to provide with stronger fibers, more fibers, more binder for rigidity and strength, etc. (see specification page 18, lines 15-10).  Thus the Riess reference is considered an analogous since “the increased number of filaments 3, as well as their alignment in the course of deposition, increases the compressive strength of the wall of the case, of the wound package 1, in these regions” (col. 5, lines 21-25, see Riess). 

8.	Applicant asserts on pages 11 to page 12 first paragraph, regarding claim 11:
	Tsutsui's FIG. 7 shows a multi-component fiber with two components. There are no gaps shown in FIG. 7. The Examiner stated during the June 1, 2022 telephone interview that there are gaps between the first material of the two-component fiber, but those regions are formed from the second material and are not actually gaps. 
	Moreover, claim 11 recites that "each corner of the four corners has a set of gaps." Tsutsui fails to show or suggest any corner with gaps, and there is no teaching to use gaps at the corners of Hashizume's case.
	Using gaps at the corners of the fabric case allows the corners to accommodate complex shapes such as compound curves, as described in connection with FIG. 13 of applicant's specification. The only teaching to use gaps at corners is in applicant's specification. As such, the examiner appears to be relying on impermissible hindsight to support the rejection of claim 11.

	Examiner respectfully disagrees since claim invention does not exclude additional limitations (e.g., one of the at least two thermoplastic resin components; in the cross section of the fiber as illustrated, the constituent components are alternately aligned to be adjacent to each other in the direction of the fiber axis, and the cross section of the fiber has a bent, curved or flattened profile, col. 17, lines 21-25, see Tsutsui) because it is an open-ended claim, see also non-conjugated part 2b’’’ (i.e., gap) in Fig. 3 (col. 8, lines 41-43, see Tsutsui); Fig. 7 also shows a C-shaped profile (col 18, lines 17-20, see Tsutsui); and this is only selection and application of very pertinent art.  The motivation is for purpose of improving the workability of the fibers into fibrous articles and for leveling the fibers as suggested by Tsutsui in column 13, lines 29-31. 

	Regarding Applicant’s arguments of claims 16-20, please see response to arguments of claim 1.

Conclusion



9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532.  The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CPT/
August 25, 2022
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654